In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00158-CR



         FOSTER DALEON JONES, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR02262




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). The

aforementioned record includes the name of a person who was a minor at the time the offense was

committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed reporter’s record in this case.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: July 13, 2016




                                                  2